DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,187,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines; wherein, when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to cause a single pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive; wherein, when using a second start-up routine of the plurality of start-up routines, the control circuit is configured to cause a pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive, the control circuit further configured to conduct at least one other pulse of current through the gate terminal of the thyristor after the firing time during the half-cycle of the AC power source, and wherein the control circuit is configured to perform one of the first or second start-up routines to turn on the electrical load, detect a condition while turning on the electrical load using the one of the first or second start-up routines, and switch to the other one of the first or second start-up routines to turn on the electrical load, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-16 are also allowed as being dependent on claim 1.  
In regards to claim 17, the prior art does not disclose of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines, wherein, when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to cause a single pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive; wherein, when using a second start-up routine of the plurality of start-up routines, the control circuit is configured to cause a pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive, the control circuit further configured to conduct at least one other pulse of current through the gate terminal of the thyristor after the firing time during the half-cycle of the AC power source, and wherein the control circuit is configured to perform the second start-up routine to turn on the electrical load, detect a fault condition while turning on the electrical load using the second start-up routine, and switch to the first start-up routine to turn on the electrical load, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 18 and 19 are also allowed as being dependent on claim 17.  
In regards to claim 20, the prior art does not disclose of a load control device for controlling power delivered from an AC power source to an electrical load, the load control device comprising: a thyristor adapted to be electrically coupled between the AC power source and the electrical load, the thyristor comprising first and second main terminals through which current can be conducted to energize the electrical load and a gate terminal through which current can be conducted to render the thyristor conductive; and a control circuit electrically coupled to cause a pulse of current to be conducted through the gate terminal of the thyristor at a firing time during a half-cycle of the AC power source to render the thyristor conductive, the control circuit configured to turn on the electrical load using one of a plurality of start-up routines, wherein, when using a first start-up routine of the plurality of start-up routines, the control circuit is configured to cause a single pulse of current to be conducted through the 7DOCKET NO.: 15-22664-P2 CT2 Application No.: 17/086,915 gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive; wherein, when using a second start-up routine of the plurality of start-up routines, the control circuit is configured to cause a pulse of current to be conducted through the gate terminal of the thyristor during the half-cycle of the AC power source to attempt to render the thyristor conductive, the control circuit further configured to conduct at least one other pulse of current through the gate terminal of the thyristor after the firing time during the half-cycle of the AC power source, and wherein the control circuit is configured to perform the first start-up routine to turn on the electrical load, detect a fault condition while turning on the electrical load using the first start-up routine, and switch to the second start-up routine to turn on the electrical load, nor would it have been obvious to one of ordinary skill in the art to do so. 8  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CRAWFORD/Primary Examiner, Art Unit 2844